Citation Nr: 1332417	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for injuries to include C-5 quadriplegia sustained in a motor vehicle accident.


REPRESENTATION

Veteran represented by:	Thomas Andrews, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran served on active duty from January 1988 to October 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In September 2010, the Board reopened and remanded the case for further development.

The appeal is REMANDED to the RO. 

REMAND

On a material issue of fact, pertaining to the road conditions at the time of accident, resulting in the Veteran's injuries for which he is seeking service connection, there is conflicting evidence and further development under the duty to assist is needed to obtain the putative evidence.

Accordingly, the case is REMANDED for the following action:

1.  Ask the National Oceanic and Atmospheric Administration or other appropriate Federal agency for the weather conditions, including hourly temperature readings, in the vicinity of the Army Daley Barracks at Bad Kissingen, Germany for the 24 hour period from 2130 hours on November 24, 1989, to 2130 hours on November 25, 1989.


2.  After the above development, adjudicate the claim.  If benefit is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


